199 F.2d 151
Arthur K. KEEN, Libellant-Appellee,v.UNITED STATES of America, Respondent-Appellant, and Agwilines, Inc., Respondent.
No. 10.
Docket 22358.
United States Court of Appeals Second Circuit.
Argued October 10, 1952.
Decided October 23, 1952.

Appeal from the United States District Court for the Southern District of New York; Samuel H. Kaufman, Judge.
Libel by a seaman to recover wages earned and extra wages as penalties, wherein the shipowner defended on the ground that it was entitled to set off expenses paid by it for libellant's hospitalization at Port Said, Egypt, and for his transportation to the United States after he was cured. From a decree for the libellant, 99 F.Supp. 633, the respondent has appealed.
Myles J. Lane, U. S. Atty., New York City, Martin J. Norris, Attorney, Department of Justice, New York City, of counsel, for appellant.
William L. Standard, New York City, Morton J. Heckerling, New York City, of counsel, for appellee.
Before SWAN, Chief Judge, and L. HAND and FRANK, Circuit Judges.
PER CURIAM.


1
Decree affirmed on the opinion below and the subsequent decision in Isbrandtsen Company, Inc. v. Johnson, 343 U.S. 779, 72 S.Ct. 1011.